Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 14.  Specifically the combination of a memory device comprising a conductive region with a bottom surface made of a first composition and located over a conductive node, which is made of a second composition, different from the first composition.  The bottom surface of the conductive region is at or above the uppermost surface of the conductive node.  A stack of alternating first and second levels is located over the conductive region and includes a memory array region, a staircase region adjacent the memory array region, and a peripheral region adjacent the memory array region.  Further, in each of these regions exist pillar structures that extend vertically through the stack.  The pillar structures comprise a conductive post surrounded laterally by an insulative liner that is in direct physical contact with the entire height of the post above the conductive region, the bottom end of the insulative liner lies within the boundaries of the conductive region.  The pillar structures in the memory array region extend through the conductive region and directly contact a first set of conductive nodes below the stack in the memory array region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814